DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikehata et al. (US 2013/0112271) with evidentiary references Prime Polymer (Prime Polypro Product data sheet; March 2008) and further in view of Sebastian et al. (US 6,753,080) and Takagi et al. (US 2013/0236793).
Regarding claims 1, 9-13, and 19, Ikehata discloses a film having an A/B/A structure in which layer A comprises inorganic particles and polyester and layer B comprises a composition containing polyester and a cavity-forming agent (0067). The cavity-forming agent being an incompatible polymer and including polyolefins such as polypropylene, given the polypropylene may be used alone, the incompatible polymer is viewed as including 100 wt% of polypropylene (0063 and 0065), overlapping the claimed 90% or more by weight in claim 1. An exemplary polypropylene used in the 
Ikehata does not expressly teach the polypropylene having a deflection temperature of 85oC or higher under a load, weight-average molecular weight ranging from 200000 to 400000 or (250000 to 400000 as recited in claim 13) and molecular weight distribution ranging from 2 to 6.
In regards to the deflection temperature, as evidenced by Prime Polymer, F-300SP has a heat deflection temperature of 100oC under a load of 0.45 MPa, overlapping the claimed deflection temperature of 85oC or higher under load in claim 1, 90oC or higher under load in claim 11, and 95oC or higher under load in claim 12.
In regards to the molecular weight, Sebastian, in the analogous field of cavity containing films (column 4, lines 25-30) teaches polypropylene and polyethylene polymers having a molecular weight range from about 5000 to about 500000 and preferably from 19000 to 300000 (column 10, lines 43-47), overlapping the claimed weight-average molecular weight ranging from 200000 to 330000 in claim 1 and 250000 to 330000 in claim 13.
	A person of ordinary skill in the art before the effective filing date of the claimed would have found it obvious to adjust the molecular weight of the polypropylene of Ikehata to a range of 190000 to 300000, as taught by Sebastian, as this molecular 
	Sebastian does not disclose the molecular weight being measured by GPC however, an overlapping range would be expected as patentability is not based upon method of measurement but whether or not the property would have been obvious in view of the prior art.
	In regards to the molecular weight distribution, Takagi, in the analogous field of porous polyolefin resin films, teaches a molecular weight distribution (Mw/Mn) of the polypropylene resin of 2.0 to 10.0 and preferably 2.0 to 6.0 (0035), overlapping the claimed distribution ranging from 2 to 5. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to adjust the molecular weight distribution of the polypropylene of Ikehata to a range of 2.0 to 6.0, as taught by Takagi, as the smaller the Mw/Mn the narrower the molecular-weight distribution and having a Mw/Mn greater than 2.0 is able to be extrusion molded and when lower than 10.0 the low molecular weight component will not become too large (0035).
Ikehata further discloses the film having an apparent specific gravity of 0.8 to 1.3 g/cm3 (0069), overlapping the claimed film having an apparent density ranging from 0.8 to 1.2 g/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a 
Ikehata does not expressly teach a bending resistance of 10 mN*cm or more or 15 mN*cm or more in each of the longitudinal direction and the lateral direction of the film as recited in claim 1 or 19, respectively. Or the film having an optical density of 0.55 or more (in terms of a value when the film thickness is regarded as 50 µm). However, regarding the bending resistance, Ikehata teaches the films of the prior art having no bending when subjected to strength upon processing tests (0133 and Table 1). Furthermore, regarding the claimed bending resistance or optical density properties, Ikehata discloses the same composition as claimed as well as the same method of formation (specification paragraph 0054), including heating and stretching the film (Ikehata: 0177), therefore, these properties would be expected from the prior art film.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Alternatively, the recitation in the claims that the cavity-containing polyester film is “composed to function as a synthetic paper” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that modified Ikehata discloses the cavity-containing polyester film as presently claimed, it is clear that the polyester film of Ikehata would be capable of performing the intended use, i.e. to function as synthetic paper, presently claimed as required in the above cited portion of the MPEP.
Regarding claim 3, Ikehata discloses the inorganic particles including titanium oxide.
Regarding claims 4 and 18, Ikehata does not expressly teach the film having a color tone b-value of 4 or less as claimed in claim 4 or 3 or less as claimed in claim 18. However, given Ikehata discloses the same composition as claimed as well as the same method of formation (specification paragraph 0054), including heating and stretching the film (Ikehata: 0177), the properties of a color tone b-value of 4 or less and 3 or less would be expected from the prior art film.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 15, Ikehata discloses the inorganic particles including calcium carbonate.
Regarding claim 16, Ikehata discloses the inorganic particles including barium sulfate.
Regarding claim 17, Ikehata discloses the film having an apparent specific gravity of 0.8 to 1.3 g/cm3 (0069), overlapping the claimed film having an apparent density ranging from 0.8 to 1.2 g/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claims 1, 3-4, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikehata with evidentiary references Prime Polymer in view of Sebastian and Takagi and further in view of Hibiya et al. (US 6,136,420).
Regarding claims 1, 9-13, and 19, Ikehata discloses a film having an A/B/A structure in which layer A comprises inorganic particles and polyester and layer B comprises a composition containing polyester and a cavity-forming agent (0067). The cavity-forming agent being an incompatible polymer and including polyolefins such as polypropylene, given the polypropylene may be used alone, the incompatible polymer is viewed as including 100 wt% of polypropylene (0063 and 0065), overlapping the claimed 90% or more by weight in claim 1. An exemplary polypropylene used in the examples being F-300SP and therefore, it would have been obvious to a person of ordinary skill in the art to have selected F-300SP as the incompatible polymer, as F-300SP is a suitable cavity-forming agent (0172). F-300SP having a melt flow rate of 3.0 
Ikehata does not expressly teach the polypropylene having a deflection temperature of 85oC or higher under a load or weight-average molecular weight ranging from 200000 to 400000 or (250000 to 400000 as recited in claim 13) and molecular weight distribution ranging from 2 to 6.
In regards to the deflection temperature, as evidenced by Prime Polymer, F-300SP has a heat deflection temperature of 100oC under a load of 0.45 MPa, overlapping the claimed deflection temperature of 85oC or higher under load in claim 1, 90oC or higher under load in claim 11, and 95oC or higher under load in claim 12.
In regards to the molecular weight, Sebastian, in the analogous field of cavity containing films (column 4, lines 25-30) teaches polypropylene and polyethylene polymers having a molecular weight range from about 5000 to about 500000 and preferably from 19000 to 300000 (column 10, lines 43-47), overlapping the claimed weight-average molecular weight ranging from 200000 to 330000 in claim 1 and 250000 to 330000 in claim 13.
	A person of ordinary skill in the art before the effective filing date of the claimed would have found it obvious to adjust the molecular weight of the polypropylene of Ikehata to a range of 190000 to 300000, as taught by Sebastian, as this molecular weight range achieves a polymer which is melt processable under the processing conditions (column 10, lines 43-47).
	Sebastian does not disclose the molecular weight being measured by GPC however, an overlapping range would be expected as patentability is not based upon 
	In regards to the molecular weight distribution, Takagi, in the analogous field of porous polyolefin resin films, teaches a molecular weight distribution (Mw/Mn) of the polypropylene resin of 2.0 to 10.0 and preferably 2.0 to 6.0 (0035), overlapping the claimed distribution ranging from 2 to 5. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to adjust the molecular weight distribution of the polypropylene of Ikehata to a range of 2.0 to 6.0, as taught by Takagi, as the smaller the Mw/Mn the narrower the molecular-weight distribution and having a Mw/Mn greater than 2.0 is able to be extrusion molded and when lower than 10.0 the low molecular weight component will not become too large (0035).
Ikehata further discloses the film having an apparent specific gravity of 0.8 to 1.3 g/cm3 (0069), overlapping the claimed film having an apparent density ranging from 0.8 to 1.2 g/cm3.
Ikehata does not expressly teach a bending resistance of 10 mN*cm or more or 15 mN*cm or more in each of the longitudinal direction and the lateral direction of the film as recited in claim 1 or 19, respectively. However, Ikehata teaches the films of the prior art having no bending when subjected to strength upon processing tests (0133 and Table 1). Furthermore, Ikehata discloses the same composition as claimed as well as the same method of formation (specification paragraph 0054), including heating and stretching the film (Ikehata: 0177), therefore, the property would be expected from the prior art film.
the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Ikehata further does not expressly teach the film having an optical density of 0.55 or more (in terms of a value when the film thickness is regarded as 50 µm).
	Regarding the optical density, Hibiya, in the analogous field of cavity-containing polyester films (column 1, lines 10-15) discloses a polyester laminated film having an optical density of preferably not less than 0.5 (column 8, lines 35-40) overlapping the claimed optical density of 0.55 or more.
	A person of ordinary skill in the art before the effective filing date of the claimed would have found it obvious for the polyester laminate film of Ikehata to have an optical density of 0.5 or more as taught by Hibiya, as an optical density of less than 0.3 may have insufficient light-shielding property, so that the definition of images printed on the film may be deteriorated (column 8, lines 40-45).

Lastly, applicant defines synthetic paper as a paper-alternative made mainly of synthetic resin, which is better in water resistance, moisture-absorption dimension stability, and surface stability and used for labels, stickers, posters, recording paper, packaging materials and others (see paragraph 0002). Given Ikehata discloses the polyester film for sealing the backside of a solar cell or a laminating material for flexible electronic components (0086) and having a water barrier property (0087) the polyester film of Ikehata is viewed as a synthetic paper in view of applicant’s definition of a synthetic paper.
Alternatively, the recitation in the claims that the cavity-containing polyester film is “composed to function as a synthetic paper” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and .
Regarding claim 3, Ikehata discloses the inorganic particles including titanium oxide.
	Regarding claims 4 and 18 Hibiya discloses a polyester laminated film having a b value of not more than -1.0 (column 8, lines 20-25) overlapping the claimed b-value of 4 or less claimed in claim 4 and 3 or less claimed in claim 18.
	A person of ordinary skill in the art before the effective filing date of the claimed would have found it obvious for the polyester laminate film of Ikehata to have a b-value of -1.0 or less, as taught by Hibiya, as when the b value is more than -1.0, the color tone of the laminated polyester film may give an adverse influence on that of images printed thereon thereby decreasing quality for printing or copying (column 8, lines 25-30).
	Regarding claim 8, Hibiya discloses the immiscible polymer being a crystalline polypropylene homopolymer (column 5, lines 15-20; i.e., 100 wt% crystalline polypropylene).
	A person of ordinary skill in the art before the effective filing date of the claimed would have found it obvious to include crystalline polypropylene, as taught by Hibiya, for the polypropylene of Ikehata, to reduce bleed-out and reduce the tendency for the formation of closed-cells (column 5, lines 20-25).

Regarding claim 15, Ikehata discloses the inorganic particles including calcium carbonate.
Regarding claim 16, Ikehata discloses the inorganic particles including barium sulfate.
Regarding claim 17, Ikehata discloses the film having an apparent specific gravity of 0.8 to 1.3 g/cm3 (0069), overlapping the claimed film having an apparent density ranging from 0.8 to 1.2 g/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ikehata in view of Sebastian in view of Takagi or Ikehata in view of Sebastian in view of Takagi in view of Hibiya as applied to claim 1 above, and further in view of Peiffer et al. (US 2001/0044009).
	Regarding claim 2, modified Ikehata discloses the limitations of claim 1 as discussed above. Ikehata fails to disclose the core layer being formed from 5 to 60 percent by weight of a collected material.
	Peiffer, in the analogous field of polyester laminate films (0001) teaches using 20 to 50 percent by weight reclaim i.e., edge trim or leftover film materials that are recycled and reprocessed (0152).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the core layer of Ikehata to include 20 to 50 percent by weight reclaim material, as taught by Peiffer, to maintain production costs which are comparable with those in the prior art and without adversely affecting the physical properties of the film (0152).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ikehata in view of Sebastian in view of Takagi as applied to claim 1 above, and further in view of Hibiya et al. (US 6,136,420).
	Regarding claim 8, Ikehata in view of Sebastian in view of Takagi discloses the limitations of claim 1 as discussed above. Ikehata fails to disclose a polypropylene where 95% or more by mole of the polypropylene is crystalline polypropylene.
	Hibiya, in the analogous field of cavity-containing polyester films (column 1, lines 10-15) discloses the immiscible polymer being a crystalline polypropylene homopolymer (column 5, lines 15-20; i.e., 100 wt% crystalline polypropylene).
	A person of ordinary skill in the art before the effective filing date of the claimed would have found it obvious to include crystalline polypropylene, as taught by Hibiya, for 
Regarding the overlapping ranges discussed in claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Response to Arguments
Applicants amendments filed 06/07/2021 have been entered. Applicant’s arguments over the 35 U.S.C. 103 rejection over Ikehata in view of Sebastian (US 6,753,080) in view of Takagi (US 2013/0236793) have been fully considered but they are not persuasive.

Applicant argues that Ikehata does not disclose a content of polypropylene of 90% or more by weight based on total amount of the incompatible resin. Applicant argues that Ikehata teaches polymethylpentene as the sole polymer but that there is no suggestion for polypropylene and that nothing in Ikehata suggests polypropylene would have been a suitable main component of the incompatible resin. And that none of the examples of Ikehata disclose polypropylene being used as anything but an auxillary component.


Applicant further argues that the teachings of Sebastian and Takagi are irrelevant to Ikehata because Ikehata’s film is not composed mainly of polypropylene. Applicant argues that the mere disclosure in the prior art of suitable molecular weight and molecular weight distribution ranges does not mean one skilled in the art would be motivated to employ the claimed values in the prior art. Applicant argues that there is no motivation for one skilled in the art to follow Sebastian and Takagi when practicing 
	The examiner respectfully disagrees that a person of ordinary skill in the art does not have motivation to employ the claimed molecular weight and molecular weight distribution values of Sebastian and Takagi, respectfully. As discussed in the rejection, Sebastian, teaches that the molecular weight (MW) range achieves a polymer which is melt processable under the processing conditions (column 10, lines 43-47), motivating selection of a molecular weight in the range of 19000 to 300000. Takagi teaches a molecular weight distribution (Mw/Mn) of polypropylene resin of 2.0 to 10.0 and preferably 2.0 to 6.0 (0035) and motivates selection of the molecular weight distribution as having a Mw/Mn greater than 2.0 the polypropylene resin is able to be extrusion molded and when lower than 10.0 the low molecular weight component will not become too large hence mechanical strength of the film is ensured (0035). The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). Sebastian and Takagi set forth the molecular weight and molecular weight distribution properties which achieve improved processability of polypropylene. Thus a person of ordinary skill would have not have found obvious to select for these properties in the polypropylene taught in Ikehata. As even if Ikehata is silent as to a 

Applicant further argues that Hibiya is not analogous art as it is not from the same field of endeavor as Ikehata or reasonably pertinent to the problem faced by Ikehata. Applicant argues that the rationale of improving image definition is completely irrelevant to Ikehata as Ikehata does not teach printing the backside of the solar cell.
Foremost, the examiner has set forth two lines of reasoning that the optical density values of 0.55 or more as claimed would be obvious in the prior art. First, as Ikehata discloses the same composition as claimed as well as the same method of formation (specification paragraph 0054), including heating and stretching the film (Ikehata: 0177), therefore, the optical density value would be expected. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product. Applicant has not argued the inherency rejection thus it is maintained.
	Secondly, the examiner has set forth an obvious rejection using Hibiya as a teaching reference. As set forth in MPEP 2141.01, in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention (emphasis added). In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). Applicant’s field is directed to a cavity-containing polyester film (see specification paragraph 0001), thus it is maintained that Hibiya is analogous art in the field of cavity-containing polyester films (column 1, lines 10-15). 
	In regards to the combination of Hibiya with Ikehata, it is noted that the test for obviousness is what the combined teachings of the references would have suggested to a person of ordinary skill (MPEP 2145.III). A suggestion or motivation to combine references is an appropriate method for determining obviousness. Thus as Ikehata does not discredit for teach away from printability of the film, one is motivated from the disclosure of Hibiya for the polyester film of Ikehata to have an optical density of 0.5 or more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781